FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 September 9, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 09-1370
          v.                                             (D. Colorado)
 JACQUELINE CHRISTINE WAYNE,                  (D.C. No. 1:08-CR-00385-MSK-1)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before MURPHY, BALDOCK, and BRORBY, Circuit Judges.



      After examining the briefs and the appellate record, this court concluded

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Accordingly, on

August 3, 2010, the case was ordered submitted for disposition on the briefs.

      On January 7, 2005, appellant Jacqueline C. Wayne pleaded guilty to one

count of wire fraud, in violation of 18 U.S.C. § 1343. She was sentenced by the

United States District Court for the Western District of Missouri to thirty-seven



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
months’ imprisonment and three years of supervised release. She was also

ordered to pay $208,117.04 in restitution. Wayne did not file a timely direct

appeal with the Eighth Circuit Court of Appeals.

      After Wayne was released from incarceration, jurisdiction over her

supervision was transferred from the Western District of Missouri to the District

of Colorado pursuant to 18 U.S.C. § 3605. On July 19, 2009, Wayne filed a

motion in the Colorado district court captioned, “Motion to Modify Terms of

Supervised Release, Stay Restitution Order and Set Aside Order of Restitution.”

Although styled as a motion seeking modification of the conditions of her

supervised release, the motion actually challenged the legality of the methodology

used by the Missouri court when it imposed restitution. 1 Wayne sought review of

the restitution component of her sentence and specifically requested that “the

award of restitution be set aside” in its entirety because of the alleged errors.

      The district court denied Wayne’s motion, concluding the issue raised

therein should have been raised on direct appeal or in collateral proceedings

before the time for pursuing those avenues had elapsed. The court likewise

      1
       In her motion, Wayne did not ask the federal district court in Colorado to
modify the terms of her supervised release by, for example, reducing the amount
of her monthly restitution payment. See 18 U.S.C. § 3583(e)(2) (permitting a
court with jurisdiction over a person on supervised release to “modify . . . the
conditions of supervised release”). Instead, she argued the restitution order
violated the Due Process Clause of the Fourteenth Amendment and asked that it
be excised completely from the judgment. We note that the Fourteenth
Amendment applies to the states and Wayne was sentenced by the federal court.
We assume she intended to base her argument upon the due process protections
guaranteed by the Fifth Amendment.

                                          -2-
denied Wayne’s motion for reconsideration, reiterating that it lacked jurisdiction

to set aside the restitution order imposed by the Missouri court. Wayne then filed

this appeal.

      We agree with the district court that the challenge to the restitution order

Wayne raised in her motion was required to be brought on direct appeal in the

Eighth Circuit Court of Appeals. C.f. United States v. Serawop, 505 F.3d 1112,

1117 (10th Cir. 2007); United States v. Bernard, 351 F.3d 360, 361 (8th Cir.

2003); Satterfield v. Scibana, 275 F. App’x 808, 809 (10th Cir. 2008); United

States v. Satterfield, 218 F. App’x 794, 796 (10th Cir. 2007). Wayne’s arguments

to the contrary are fallacious. Although jurisdiction over Wayne’s term of

supervised release was transferred to the Colorado district court pursuant to 18

U.S.C. § 3605, Wayne has failed to identify any statute conferring jurisdiction on

the Colorado court to decide the merits of the issue raised in her motion.

      For substantially the same reasons relied upon by the district court, we

conclude Wayne’s appeal is legally frivolous. Accordingly, Wayne’s motion to

proceed in forma pauperis on appeal is denied and she is ordered to make

immediate payment of the unpaid balance of her appellate filing fee. The

Government’s motion to dismiss the appeal is granted and the appeal is




                                         -3-
dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i). Wayne’s motion to strike the

Government’s motion to dismiss for lack of jurisdiction is denied.

                                             ENTERED FOR THE COURT


                                             Michael R. Murphy
                                             Circuit Judge




                                       -4-